EXHIBIT 99.1 C&F FINANCIAL CORPORATION Thursday, October 23, 2014 Contact: Tom Cherry, Executive Vice President & CFO (804) 843-2360 C&F Financial Corporation Announces Third Quarter Financial Results West Point, Va., October 23, 2014—C&F Financial Corporation (NASDAQ: CFFI), the one-bank holding company for C&F Bank (or the Bank), today reported net income of $3.3 million for the third quarter of 2014, or $0.96 per common share assuming dilution, compared with $3.4 million, or $0.97 per common share assuming dilution, for the third quarter of 2013. The corporation reported net income of $9.9 million for the first nine months of 2014, or $2.88 per common share assuming dilution, compared with $11.6 million, or $3.37 per common share assuming dilution, for the first nine months of 2013. For the third quarter of 2014, the corporation’s return on average common equity (ROE) and return on average assets (ROA), on an annualized basis, were 10.92 percent and 0.99 percent, respectively, compared to 12.58 percent and 1.37 percent, respectively, for the third quarter of 2013. For the first nine months of 2014, on an annualized basis, the corporation’s ROE and ROA were 11.22 percent and 1.00 percent, respectively, compared to a 14.52 percent ROE and a 1.56 percent ROA for the first nine months of 2013. The decline in ROE and ROA for the third quarter and the first nine months of 2014, compared to the same periods in 2013, resulted from lower net income during 2014. The decline in ROE was also affected by internal capital growth of 11.6 percent since September 30, 2013 resulting primarily from earnings and stock option exercises during the fourth quarter of 2013. The decline in ROA was also affected by asset growth of 33.8 percent since September 30, 2013 resulting from the corporation’s acquisition of Central Virginia Bankshares, Inc. and its wholly-owned subsidiary Central Virginia Bank (or CVB) on October 1, 2013. “We are pleased to report net income of $3.3 million for the third quarter of 2014,” said Larry Dillon, President and Chief Executive Officer of C&F Financial Corporation. “As discussed in more detail below, earnings for the third quarter of 2014 were almost level with the third quarter of 2013. Earnings at our retail banking segment have improved as a result of the decline in nonperforming assets and net charge-offs during 2014 and the net accretion of acquisition accounting adjustments resulting from the CVB acquisition offset in part by the effect of higher operating costs associated with the merger of CVB personnel, branches and operations into C&F Bank. Earnings at our mortgage banking and consumer finance segments continue to be negatively affected by industry-wide factors resulting in lower loan production at the mortgage banking segment relative to 2013 and elevated loan charge-offs and a lower yield on loans at the consumer finance segment, in each case relative to 2013 periods.” 1 “The Board of Directors declared a quarterly dividend of 30 cents per share during the third quarter of 2014, representing a 30.9 percent payout ratio of third quarter 2014 net income.” Retail Banking Segment. C&F Bank reported net income of $1.7 million for the third quarter of 2014, compared to net income of $791,000 for the third quarter of 2013. For the first nine months of 2014, the Bank reported net income of $4.1 million, compared to net income of $2.0 million for the first nine months of 2013. Net income of the retail banking segment during 2014 includes the results of operations acquired in connection with the corporation’s purchase of CVB on October 1, 2013. The results for both the third quarter and first nine months of 2014 for the retail banking segment were significantly affected by the accounting adjustments resulting from the acquisition of CVB. These adjustments resulted from marking assets and liabilities acquired from CVB to fair market values as of the acquisition date. Accordingly, yields on loans and investments acquired from CVB increased and the cost of certificates of deposit decreased, the benefits of which were partially offset by the amortization of the core deposit intangible and higher depreciation associated with the write-up of certain buildings recognized in the acquisition of CVB. The net accretion attributable to these adjustments was $326,000 and $1.4 million, net of taxes ($502,000 and $2.2 million prior to taxes, respectively), during the third quarter and first nine months of 2014, respectively. The improvement in net income of the retail banking segment for the third quarter and first nine months of 2014 also resulted from (1) the effects of the continued low interest rate environment on the cost of deposits throughout 2014, (2) stability in loan credit quality resulting in a $1.0 million decrease in the loan loss provision for the first nine months of 2014, compared to the same period in 2013 and (3) a significant decline in other real estate owned (OREO) during the first nine months of 2014 resulting in lower related holding costs and loss provisions. Partially offsetting these positive factors were the effects of the following: (1) higher personnel costs associated with increased staff levels and support positions associated with the addition of seven branches through the acquisition of CVB and the addition of commercial loan personnel focused on growing the segment’s commercial and small business loan portfolios, (2) one-time transaction expenses associated with the merger of CVB into the Bank, (3) depreciation of equipment purchased to upgrade CVB’s systems and equipment to conform to the Bank’s technology infrastructure and (4) higher operating expenses resulting from the effects of combining CVB’s operations into the Bank’s. The Bank’s total nonperforming assets were $6.6 million at September 30, 2014, compared to $7.2 million at December 31, 2013. Nonperforming assets at September 30, 2014 included $5.5 million in total nonaccrual loans, compared to $4.4 million at December 31, 2013, and $1.1 million in OREO, compared to $2.8 million at December 31, 2013. The increase in nonaccrual loans since December 31, 2013 was generally attributable to smaller balance residential real estate and commercial loans. Troubled debt restructurings at both September 30, 2014 and December 31, 2013 were $5.6 million, of which $2.5 million and $2.6 million at September 30, 2014 and at December 31, 2013, respectively, were included in nonaccrual loans. The decline in OREO during the first nine months of 2014 resulted from sales of properties that had a total carrying value of $2.5 million at December 31, 2013. 2 Mortgage Banking Segment. C&F Mortgage Corporation, which comprises the mortgage banking segment, reported net income of $57,000 for the third quarter of 2014, compared to net income of $302,000 for the third quarter of 2013. For the first nine months of 2014, C&F Mortgage Corporation reported net income of $296,000, compared to net income of $1.9 million for the first nine months of 2013. The entire mortgage industry, including the corporation’s mortgage banking segment, is experiencing significantly reduced refinancing and purchase activity, which has translated into weaker mortgage loan volume and correspondingly lower income from gains on sales of loans and ancillary mortgage lending fees. Loan originations at the corporation’s mortgage banking segment declined 27 percent and 39 percent during the third quarter and first nine months of 2014, respectively, compared to the same periods in 2013, which management believes is in line with or lower than industry declines. Partially offsetting the negative effects of the production decline was a decline in production-based compensation. If market conditions influencing the mortgage banking environment do not improve, C&F Mortgage Corporation may experience a continuation of lower loan demand, as compared to historical periods, which could negatively affect the earnings of the mortgage banking segment. Consumer Finance Segment. C&F Finance Company, which comprises the consumer finance segment, reported net income of $1.7 million for the third quarter of 2014, compared to net income of $2.4 million for the third quarter of 2013. For the first nine months of 2014, C&F Finance Company reported net income of $6.1 million, compared to net income of $8.8 million for the first nine months of 2013. Average loans outstanding during the third quarter for 2014 were essentially level with average loans outstanding during the third quarter of 2013, and average loans during the first nine months of 2014 declined $1.7 million compared to the same period in 2013. These changes in the average consumer finance loan portfolio, coupled with a 70 basis point and a 75 basis point decline in the average yield on the portfolio for the third quarter and first nine months of 2014, respectively, resulted in a $482,000 decline and a $1.8 million decline in net interest income during the third quarter and first nine months of 2014, respectively. The average balance of and average yield on the consumer finance segment’s loan portfolio have declined as a result of increased competition and loan pricing strategies that competitors have used to grow market share. The results of the consumer finance segment also included a $300,000 and a $1.8 million increase in the provision for loan losses during the third quarter and first nine months of 2014, compared to the same periods in 2013, as the net charge-off ratio has remained higher through the first nine months of 2014, compared to the first nine months of 2013, as a result of the continued difficult economic environment, reduced sales prices of repossessed vehicles and easing of underwriting standards by our competitors leading to higher default rates. The increase in the provision for loan losses during the first nine months of 2014 and the lack of significant portfolio growth since December 31, 2013 resulted in an increase in the ratio of the allowance for loan losses to total loans to 8.36 percent at September 30, 2014 from 8.32 percent at December 31, 2013. Management believes that the current allowance for loan losses is adequate to absorb probable losses in the consumer finance loan portfolio. If factors influencing the consumer finance segment result in a higher net charge-off ratio, C&F Finance Company may need to continue to increase the level of its allowance for loan losses, which could negatively affect future earnings of the consumer finance segment. 3 Other Segments. Other segments, which includes the corporation’s holding company operations, reported an aggregate net loss of $103,000 for the third quarter of 2014, compared to a net loss of $167,000 for the third quarter of 2013. For the first nine months of 2014, other segments reported an aggregate net loss of $520,000, compared to a net loss of $1.1 million for the first nine months of 2013. Other segments recognized $220,000 and $868,000 in transactions costs, net of taxes, during the third quarter and first nine months of 2013, respectively, associated with the corporation’s acquisition of Central Virginia Bankshares, Inc. Capital and Dividends. The corporation declared a quarterly cash dividend of 30 cents per share during the third quarter of 2014, which was paid on October 1, 2014. This dividend equates to a payout ratio of 30.9 percent of third quarter net income. The Board of Directors of the corporation continues to review the dividend payout ratio in light of changes in economic conditions, capital levels and expected future levels of earnings, and the changes to the regulatory capital framework that will apply to the corporation beginning in 2015. Also during the third quarter of 2014, the corporation purchased 2,800 shares of its common stock as authorized under a share repurchase program to purchase up to $5.0 million of the corporation’s common stock through May 2015. About C&F Financial Corporation. C&F Financial Corporation’s common stock is listed for trading on The Nasdaq Stock Market under the symbol CFFI. The common stock closed at a price of $33.32 per share on October 22, 2014. At September 30, 2014, the book value of the corporation was $35.86 per common share. C&F Bank operates 25 retail bank branches located throughout the Hampton to Richmond corridor in Virginia and offers full investment services through its subsidiary C&F Investment Services, Inc. C&F Mortgage Corporation provides mortgage loan origination services through 15 offices located in Virginia, Maryland, and North Carolina. C&F Finance Company provides automobile loans through indirect lending programs in Virginia, Tennessee, Maryland, North Carolina, Georgia, Ohio, Kentucky, Indiana, Alabama, Missouri, Illinois, Texas, Florida, New Jersey, Pennsylvania, New Hampshire and West Virginia through its offices in Richmond and Hampton, Virginia, in Nashville, Tennessee and in Hunt Valley, Maryland. 4 Additional information regarding the corporation’s products and services, as well as access to its filings with the Securities and Exchange Commission, are available on the corporation’s web site at http://www.cffc.com . Use of Certain Non-GAAP Financial Measures. The accounting and reporting policies of the corporation conform to generally accepted accounting principles (GAAP) in the United States and prevailing practices in the banking industry. However, certain non-GAAP measures are used by management to supplement the evaluation of the corporation’s performance. These include the following fully-taxable equivalent (FTE) measures: interest income on loans-FTE, interest income on securities-FTE, total interest income-FTE and net interest income-FTE, and the adjusted annualized net charge-off ratio for the retail banking segment. Management believes that FTE measures provide users of the corporation’s financial information a presentation of the performance of interest earning assets on a basis that is comparable within the banking industry. Management reviews interest income of the corporation on an FTE basis. In this non-GAAP presentation, interest income is adjusted to reflect tax-exempt interest income on an equivalent before-tax basis. This measure ensures the comparability of net interest income arising from both taxable and tax-exempt sources. Management believes that the presentation of the adjusted annualized net charge-off ratio for the retail banking segment that excludes the effect of a significant nonrecurring charge-off recognized in a single accounting period permits a comparison of asset quality related to the segment’s ongoing business operations, and it is on this basis that management internally assesses the segment’s performance and establishes goals for the future. These non-GAAP financial measures should not be considered an alternative to GAAP-basis financial statements, and other bank holding companies may define or calculate these or similar measures differently. A reconciliation of the non-GAAP financial measures used by the corporation to evaluate and measure the corporation’s performance to the most directly comparable GAAP financial measures is presented below. 5 Forward-Looking Statements. Statements in this press release which express “belief,” “intention,” “expectation,” “potential” and similar expressions, identify forward-looking statements. These forward-looking statements are based on the beliefs of the corporation’s management, as well as assumptions made by, and information currently available to, the corporation’s management. These statements are inherently uncertain, and there can be no assurance that the underlying assumptions will prove to be accurate. Actual results could differ materially from those anticipated by such statements. Forward-looking statements in this release include, without limitation, statements regarding expected future financial performance, strategic business initiatives, asset quality and future actions to manage asset quality, adequacy of allowances for loan losses, capital levels, the effect of future market and industry trends and effects of future interest rate fluctuations. Factors that could have a material adverse effect on the operations and future prospects of the corporation include, but are not limited to, changes in: (1) interest rates, such as volatility in yields on U.S. Treasury bonds and increases or volatility in mortgage rates, (2) general business conditions, as well as conditions within the financial markets, (3) general economic conditions, including unemployment levels, (4) the legislative/regulatory climate, including the Dodd-Frank Wall Street Reform and Consumer Protection Act and regulations promulgated thereunder, (5) monetary and fiscal policies of the U.S. Government, including policies of the U.S. Treasury and the Federal Reserve Board, including the effect of these policies on interest rates and business in our markets, (6) the ability to achieve the operations and results expected after the CVB acquisition, including anticipated cost savings, continued relationships with major customers and deposit retention, (7) the value of securities held in the corporation’s investment portfolios, (8) the quality or composition of the loan portfolios and the value of the collateral securing those loans, (9) the inventory level and pricing of used automobiles, including sales prices of repossessed vehicles, (10) the level of net charge-offs on loans and the adequacy of our allowance for loan losses, (11) the level of indemnification losses related to mortgage loans sold, (12) demand for loan products, (13) deposit flows, (14) the strength of the corporation’s counterparties, (15) competition from both banks and non-banks, (16) demand for financial services in the corporation’s market area, (17) technology, (18) reliance on third parties for key services, (19) the commercial and residential real estate markets, (20) demand in the secondary residential mortgage loan markets, (21) the corporation’s expansion and technology initiatives, and (22) accounting principles, policies and guidelines and elections by the corporation thereunder, such as the election of fair value accounting for loans held for sale. These risks and uncertainties should be considered in evaluating the forward-looking statements contained herein, and readers are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date of this release. 6 C&F FinancialCorporation Selected Financial Information (in thousands, except for share and per share data) Financial Condition 9/30/14 12/31/13 9/30/13 (unaudited) (unaudited) Interest-bearing deposits with other banks $ 134,972 $ 41,750 $ 36,531 Federal funds sold - 91,723 - Investment securities - available for sale, at fair value 220,093 218,110 147,161 Loans held for sale, at fair value 35,910 35,879 55,911 Loans, net: Retail Banking segment 526,101 528,480 381,827 Mortgage Banking segment 2,221 2,421 2,405 Consumer Finance segment 263,795 254,631 265,044 Restricted stocks, at cost 3,690 4,336 3,525 Total assets 1,315,995 1,312,297 983,631 Deposits 1,001,432 1,008,292 685,232 Repurchase agreements 17,431 16,780 18,653 Borrowings 153,082 153,055 148,607 Shareholders' equity 122,031 112,941 109,379 For The For The Quarter Ended Nine Months Ended Results of Operations 9/30/14 9/30/13 9/30/14 9/30/13 (unaudited) (unaudited) Interest income $ 21,838 $ 19,654 $ 64,844 $ 58,007 Interest expense 2,116 2,069 6,477 6,299 Provision for loan losses: Retail Banking segment - - - 1,000 Mortgage Banking segment 15 15 45 75 Consumer Finance segment 4,125 3,825 10,870 9,065 Other operating income: Gains on sales of loans 1,188 1,790 4,025 7,068 Other 3,435 3,849 10,676 10,632 Other operating expenses: Salaries and employee benefits 8,811 7,862 27,035 23,160 Other 6,774 6,662 21,160 18,941 Income tax expense 1,326 1,494 4,029 5,617 Net income 3,294 3,366 9,929 11,550 Earnings per common share - assuming dilution 0.96 0.97 2.88 3.37 Earnings per common share - basic 0.97 1.01 2.92 3.51 Fully-taxable equivalent (FTE) amounts* Interest income on loans-FTE 20,059 18,336 59,395 54,093 Interest income on securities-FTE 2,259 1,892 6,903 5,621 Total interest income-FTE 22,410 20,256 66,586 59,803 Net interest income-FTE 20,294 18,187 60,109 53,504 * Assuming a tax rate of 34%. For more information about these non-GAAP financial measures, please see "Use of Certain Non-GAAP Financial Measures" and "Reconciliation of Certain Non-GAAP Financial Measures." For The For The Quarter Ended Nine Months Ended Segment Information 9/30/14 9/30/13 9/30/14 9/30/13 (unaudited) (unaudited) Net income - Retail Banking $ 1,681 $ 791 $ 4,087 $ 1,986 Net income - Mortgage Banking 57 302 296 1,834 Net income - Consumer Finance 1,659 2,440 6,066 8,829 Net loss - Other and Eliminations ) Mortgage loan originations - Mortgage Banking 146,218 201,440 363,684 591,642 Mortgage loans sold - Mortgage Banking 143,911 204,841 363,653 608,458 For The For The Quarter Ended Nine Months Ended Average Balances 9/30/14 9/30/13 9/30/14 9/30/13 (unaudited) (unaudited) Interest-bearing deposits in other banks and federal funds sold $ 147,817 $ 48,845 $ 159,314 $ 50,872 Investment securities - available for sale, at amortized cost 212,784 144,845 209,675 143,693 Loans held for sale 32,780 54,096 29,399 51,309 Loans: Retail Banking segment 538,921 388,754 538,494 390,038 Mortgage Banking segment 2,772 2,901 2,797 2,799 Consumer Finance segment 287,741 287,173 281,716 283,402 Restricted stocks, at cost 3,690 3,525 3,935 3,592 Total earning assets 1,226,505 930,139 1,225,330 925,705 Total assets 1,324,635 985,867 1,323,426 984,466 Time, checking and savings deposits 841,671 569,961 847,669 576,029 Borrowings 170,718 166,425 170,663 165,474 Total interest-bearing liabilities 1,012,389 736,386 1,018,332 741,503 Demand deposits 170,773 117,987 166,076 112,043 Shareholders' equity 120,659 106,993 118,024 105,826 Asset Quality 9/30/14 12/31/13 9/30/13 (unaudited) (unaudited) Retail Banking Loans, excluding purchased loans $ 427,862 $ 402,755 $ 393,143 Purchased performing loans1 85,643 104,471 - Purchased credit impaired loans1 23,560 32,520 - Total loans $ 537,065 $ 539,746 $ 393,143 Nonaccrual loans2 $ 4,774 $ 3,740 $ 4,245 Purchased performing-nonaccrual loans3 738 651 - Total nonaccrual loans 5,512 4,391 4,245 Other real estate owned (OREO)4 1,087 2,768 3,780 Total nonperforming assets5 $ 6,599 $ 7,159 $ 8,025 Accruing loans past due for 90 days or more $ 48 $ 75 $ 96 Troubled debt restructurings (TDRs), excluding purchased loans2 $ 5,326 $ 5,217 $ 3,921 Purchased performing TDRs6 280 403 - Total TDRs $ 5,606 $ 5,620 $ 3,921 Allowance for loan losses (ALL) $ 10,964 $ 11,266 $ 11,316 Nonperforming assets to loans and OREO % % % ALL to total loans, excluding purchased credit impaired loans7 % % % ALL to total nonaccrual loans % % % Annualized net charge-offs to average loans8 % % % Mortgage Banking Nonaccrual loans $ 187 $ - $ - Total Loans $ 2,759 $ 2,914 $ 2,883 ALL $ 538 $ 493 $ 478 Nonperforming loans to total loans % 0 % 0 % ALL to loans % % % ALL to nonaccrual loans % N/A N/A Consumer Finance Nonaccrual loans $ 1,196 $ 1,187 $ 1,253 Accruing loans past due for 90 days or more $ - $ - $ - Total loans $ 287,866 $ 277,724 $ 288,111 ALL $ 24,071 $ 23,093 $ 23,067 Nonaccrual loans to total loans % % % ALL to total loans % % % Net charge-offs to average total loans % % % 1 The loans acquired from CVB are tracked in two separate categories "purchased performing" and "purchased credit impaired." The fair market value adjustments for the purchased performing loans are $1.2 million at 9/30/14 and $1.3 million at 12/31/13 for interest and $4.0 million at 9/30/14 and $5.2 million at 12/31/13 for credit. The fair market value adjustments for the purchased credit impaired loans are $5.6 million at 9/30/14 and $5.0 million at 12/31/13 for interest and $10.0 million at 9/30/14 and $11.5 million at 12/31/13 for credit. 2 Nonaccrual loans include nonaccrual TDRs of $2.5 million at 9/30/14, $2.6 million at 12/31/13 and $2.6 million at 9/30/13. 3 Purchased performing-nonaccrual loans are presented net of fair market value interest and credit marks totalling $253,000 at 9/30/14 and $488,000 at 12/31/13. 4 OREO is recorded at its estimated fair market value less cost to sell. 5 As required by acquisition accounting, purchased credit impaired loans that were considered nonaccrual and TDRs prior to the acquisition lose these designations and are not included in post-acquisition nonperforming assets as presented in the Asset Quality section of the Selected Financial Information. 6 Purchased performing TDRs are accruing and are presented net of fair market value interest and credit marks totaling $9,000 at 9/30/14 and $11,000 at 12/31/13. 7 The decline in this ratio at 9/30/14 and 12/31/13, compared to 9/30/13, resulted from the inclusion of purchased performing loans in total loans. Purchased performing loans were marked to fair value on acquisition date; therefore, no allowance for loan losses was recorded for these loans. 8 C&F Bank's annualized net charge-off ratio of 1.05% for the nine months ended 9/30/13 included a $2.1 million charge-off for one commercial relationship. This ratio is 0.34% excluding the $2.1 million charge-off. For more information about this non-GAAP financial measure, refer to "Use of Certain Non-GAAP Financial Measures" and "Reconciliation of Certain Non-GAAP Financial Measures." As Of and For The As Of and For The Quarter Ended Nine Months Ended Other Data and Ratios 9/30/14 9/30/13 9/30/14 9/30/13 (unaudited) (unaudited) Annualized return on average assets % Annualized return on average common equity % Annualized net interest margin % Dividends declared per common share $ 0.30 $ 0.29 $ 0.89 $ 0.87 Weighted average common shares outstanding - assuming dilution 3,405,308 3,484,961 3,446,472 3,423,097 Weighted average common shares outstanding - basic 3,405,162 3,318,687 3,403,749 3,287,146 Market value per common share at period end $ 33.27 $ 48.40 $ 33.27 $ 48.40 Book value per common share at period end $ 35.86 $ 32.84 $ 35.86 $ 32.84 Price to book value ratio at period end 0.93 1.47 0.93 1.47 Price to earnings ratio at period end (ttm) 9.02 10.64 9.02 10.64 C&F Financial Corporation Reconciliation of Certain Non-GAAP Financial Measures (in thousands) For The Quarter Ended 9/30/14 9/30/13 (unaudited) (unaudited) Reported FTE Adj.* FTE Reported FTE Adj.* FTE Interest income on loans $ 20,050 $ 9 $ 20,059 $ 18,325 $ 11 $ 18,336 Interest income on securities 1,696 563 2,259 1,301 591 1,892 Total interest income 21,838 572 22,410 19,654 602 20,256 Net Interest income 19,722 572 20,294 17,585 602 18,187 For The Nine Months Ended 9/30/14 9/30/13 (unaudited) (unaudited) Reported FTE Adj.* FTE Reported FTE Adj.* FTE Interest income on loans $ 59,366 $ 29 $ 59,395 $ 54,062 $ 31 $ 54,093 Interest income on securities 5,190 1,713 6,903 3,856 1,765 5,621 Total interest income 64,844 1,742 66,586 58,007 1,796 59,803 Net Interest income 58,367 1,742 60,109 51,708 1,796 53,504 For The Nine Months Ended 9/30/14 9/30/13 (unaudited) (unaudited) Reported Commercial Loan Charge-off** Adjusted Reported Commercial Loan Charge-off Adjusted Average Retail Banking segment loans (A) $ 538,494 $ - $ 538,494 $ 390,038 $ - $ 390,038 Net charge-offs $ 302 $ - $ 302 $ 3,065 $ ) $ 1,009 Annualization Factor 1.33 1.33 1.33 1.33 1.33 1.33 Annualized net charge-offs (B) $ 402 $ - $ 402 $ 4,086 $ 2,734 $ 1,342 Annualized net charge-offs to average loans (B)/(A) % * Assuming a tax rate of 34%. For more information about these non-GAAP financial measures, please see "Use of Certain Non-GAAP Financial Measures." ** This charge-off occurred in connection with the sale of notes relating to one commercial relationship.
